Citation Nr: 1217699	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for sarcoidosis.

2.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on July 15, 2011, which vacated a May 2009 Board decision as to the sarcoidosis issue and remanded the case for additional development.  The issue initially arose from a January 20007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2009, the Veteran testified at a hearing regarding this issue before the undersigned Acting Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.  

VA records show that subsequent to the May 2009 Board decision the Veteran expressed disagreement with a September 2008 rating decision denying entitlement to a TDIU.  In December 2010, the Veteran testified at a hearing before another Veterans Law Judge.  A transcript of that hearing has also been associated with the record. 

Although two Board hearing have been held in this case, the Board finds that the issues addressed as separate matters should be adjudicated in one decision.  The Court has held that a claim for entitlement to a TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that sarcoidosis is the Veteran's only service-connected disability, but that bifurcation of a claim is generally a matter within VA discretion.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The TDIU claim in this case is inextricably intertwined with the increased rating claim.  Therefore, the Board finds the issues may be addressed separately but for purposes of administrative convenience will be addressed together at this time.

The Board notes that VA regulations provide that when two different Veterans Law Judges have held hearings with regard to issues on appeal, a panel of three Veterans Law Judges must decide this appeal.  See 38 C.F.R. § 20.707 (2011).  In December 2011, the Board sent the Veteran a letter stating that because he had presented personal testimony before two different Veterans Law Judges with regard to the issues currently on appeal, he had the option to have an additional hearing before a third Veterans Law Judge.  In a response received in January 2012 the Veteran indicated that he was waiving his right to appear in an additional hearing and requested that his case be decided without delay.  

In correspondence issued in April 2012 the Veteran was notified that the Veterans Law Judge who conducted his hearing in December 2010 was no longer employed by the Board and provided another opportunity to present testimony.  The Veteran declined another hearing and requested that his case be considered on the evidence of record in an April 2012 letter.  The Board finds that as the Veteran's case no longer involves two Veterans Law Judges that the provisions of 38 C.F.R. § 20.707 do not apply.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In light of the Court's July 2011 memorandum decision, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran is currently service-connected for sarcoidosis under 38 C.F.R. § 4.97, Diagnostic Codes 6600-6846 (2011).  Under Diagnostic Code 6846, the only rating higher than the current 60 percent is a 100 percent rating.  Such a rating is warranted where sarcoidosis causes cor pulmonale, where there is cardiac involvement with congestive heart failure, or where it causes progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846.  A note following Diagnostic Code 6846 indicates that sarcoidosis may also be rated as chronic bronchitis under Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved.  Id. 

Under Diagnostic Code 6600, the only rating higher than the current 60 percent is a 100 percent rating.  Such a rating is warranted for the following test results or symptoms: Forced expiratory volume (FEV) is less than 40 percent of the predicted value; the ratio of FEV in one second to forced vital capacity (FEV-1/FVC) is less than 40 percent; the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is less than 40-percent predicted; the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); there is cor pulmonale (right heart failure); there is right ventricular hypertrophy; there is pulmonary hypertension (shown by echo or cardiac catheterization); there is an episode or episodes of acute respiratory failure; or the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

The pertinent evidence of record includes a July 2002 VA examination report which noted a diagnosis of a history of sarcoidosis.  The examiner stated that the Veteran exhibited moderate obstructive changes on spirometry without any infiltrates or scarring on chest x-ray.  Additionally, there was no evidence of restrictive disease on pulmonary function testing.  The examiner opined that the Veteran's pulmonary symptoms and abnormalities were due to cigarette smoking rather than active pulmonary sarcoidosis.  

The evidence currently of record, as pointed out by the Court in the July 2011 memorandum decision, also demonstrates that Veteran has been provided a diagnosis of chronic obstructive pulmonary disease.  Additionally, the record shows periods of fever and weight loss and the Veteran has complained of night sweats.  It is unclear from the record, however, whether these symptoms are related to his service-connected sarcoidosis.  On remand, the Veteran must be afforded another examination to determine the nature and extent of his service-connected sarcoidosis disability.  

Accordingly, the case is REMANDED for the following actions:

1. Arrange for an appropriate VA examination of the Veteran to determine the extent and severity of his service-connected sarcoidosis.  All indicated studies should be performed, to include a pulmonary function test (PFT).  The examiner should review the results of all testing prior to completion of the examination report.  The examiner should describe in detail all current manifestations of the Veteran's sarcoidosis.  

To the extent possible, the examiner should attempt to distinguish the manifestations of sarcoidosis from any other coexisting nonservice-connected respiratory or cardiovascular disability.  If such cannot be accomplished, the examiner should so indicate. 

The results of a PFT are needed to determine: (a) the percentage of predicted FVC; (b) the percentage of predicted FEV-1; (c) FEV-1/FVC; and (d) the percentage of predicted DLCO (SB).  If a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not obtainable, evaluation may be based on alternative criteria as long as the examiner states why the test would not be useful or valid. 

The examiner should also discuss whether there is: 
(a) right ventricular hypertrophy; pulmonary hypertension (shown by echo or cardiac catheterization); an episode or episodes of acute respiratory failure; or a requirement of outpatient oxygen therapy; or (b) cor pulmonale; or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  

The examiner should also provide an opinion concerning the impact of the service-connected disability or disabilities on the Veteran's ability to secure or follow a substantially gainful occupation and/or whether it has resulted in a marked interference with employability.  The supporting rationale for all opinions expressed must be provided.

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims for an increased rating for sarcoidosis and a TDIU.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



                         
                         _________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


